             Case 8:21-cr-00109-TMD Document 22 Filed 04/21/21 Page 1 of 1
                                                                                  ____ FILED ___ ENTERED
 H.E.E. 4.8.2021                                                                  ____ LOGGED _____ RECEIVED
ZAM# 2020R00925                                                                   1:06 pm, Apr 21 2021
                         IN THE UNITED STATES DISTRICT COURT                      AT GREENBELT
                                                                                  CLERK, U.S. DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND                          DISTRICT OF MARYLAND
                                                                                  BY ______________Deputy
 UNITED STATES OF AMERICA               *
                                        *     CRIMINAL NO. TMD 21-cr-109
      v.                                *
                                        *     (Intimidation of a Federal Officer
 JEAN-LUC PIERRE-LOUIS                  *     18 U.S.C. § 111(a)(1))
                                        *
   Defendant                            *
                                        *
                                   *******
                             INFORMATION
                     (Intimidation of a Federal Officer)

          The United States Attorney for the District of Maryland charges that:

          Between October 5, 2020, and December 9, 2020, in the District of Maryland, the

defendant,

                                  JEAN-LUC PIERRE-LOUIS,

did forcibly intimidate the President of the United States, a person designated in 18 U.S.C. § 1114

while engaged in or on account of the performance of his official duties



18 U.S.C. § 111(a)(1)


                                               Jonathan F. Lenzner  /ZAM
                                               _________________________________
                                               JONATHAN F. LENZNER
                                               ACTING UNITED STATES ATTORNEY

Date: April 22, 2021
